Citation Nr: 0218202	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-17 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from February 1970 to June 1970, 
during which time he participated in basic training.  He 
also served in the Army National Guard with periods of 
active duty for training ending in October 1975.  His 
claims come before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  The appellant's service consisted of an initial four 
month period (February 1970 to June 1970) of active duty 
for training with the Army National Guard, and subsequent 
two week periods of active duty for training with the Army 
National Guard in 1971, 1972, 1973, and 1974 and 1975.

2.  A pre-existing right knee disorder was noted at the 
time of the appellant's induction into active duty for 
training with the National Guard in 1970.

3.  It is not shown that the appellant's pre-existing 
right knee disorder increased in severity during any 
period of active duty for training, to include active duty 
for training in 1970 and 1973.

4.  The appellant does not have a current skin disability 
which has been related to service.


CONCLUSIONS OF LAW

1.  The appellant had no periods of active duty and is not 
a "veteran" for purposes of receiving VA benefits. 38 
U.S.C.A. §§ 101(2), (22), (24) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1 (2002).

2.  Because the appellant is not a veteran for purposes of 
receiving VA benefits, the presumption of soundness and 
the presumption of aggravation are not for application.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137 (West 1991 & 
Supp. 2001).

3.  A pre-existing right knee disorder was not incurred in 
or aggravated by any period of active duty for training.  
38 U.S.C.A. §§ 1131, 1132, 1137, 1153 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.304, 3.306 (2002); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).

4.  The appellant does not have a skin disorder which was 
incurred in or aggravated by his period of service.  38 
U.S.C.A. §§, 1110, 1131, & 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.380 (2002); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection is warranted 
for a right knee disorder and for a skin disorder.  He 
claims that he reinjured and aggravated a pre-existing 
right knee disorder during a period of active duty for 
training from February 1970 to June 1970 and again during 
a subsequent period of active duty for training in 1973.  
He also claims that he developed a skin disorder as a 
result of vaccinations he received during service.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's claims.





I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
See also 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with 
the duty-to-assist requirement of the VCAA.  The available 
evidence of record includes service medical records from a 
four-month period of active duty for training in 1970, 
service medical and personnel records from the appellant's 
National Guard service, and post-service medical treatment 
records.  The appellant has been afforded a VA examination 
of the right knee, and he has submitted documentation 
regarding his post-service right knee surgery in 1977, as 
well as subsequent records showing continuing treatment 
for a right knee disorder since that time.  Although 
medical records pertaining to a right knee injury in 1973 
have not been associated in the claims folder, it appears 
that the RO attempted to obtain these records from the 
appropriate sources, to include the National Personnel 
Records Center (NPRC) and the California National Guard, 
with a negative response in each case.  The appellant also 
testified at a hearing before the undersigned member of 
the Board in September 2000, and recently submitted 
additional medical evidence.  In addition, the appellant 
has indicated that he was unable to obtain records from 
the medical facility at Ft. McArthur in San Pedro, 
California, where he was treated for a right knee injury 
in 1973.  

The Board further observes that the discussions in the 
rating decision of February 1997, the statement of the 
case issued in May 1997, the supplemental statements of 
the case issued in August 1998 and January 2000, and 
various letters by the RO have informed the appellant of 
the information and evidence necessary to substantiate his 
claims.  In the May 1997 statement of the case, the 
appellant was notified that he would need to submit 
objective evidence of worsening of a pre-existing 
condition in order to establish service connection by 
aggravation for his knee.  He was also advised that he 
would need to submit objective evidence of a current skin 
disorder, evidence of incurrence or aggravation of the 
skin disorder during service and evidence of a link 
between his current skin disorder and his period of 
service.  In addition, at his September 2000 hearing, the 
appellant was also notified of which information and 
evidence that he should provide to VA and which 
information and evidence that VA would attempt to obtain 
on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  At his Board hearing, the appellant 
indicated the existence of medical records pertaining to 
treatment for a right knee injury which pre-existed his 
military service.  He noted treatment by Gallatin Medical 
Group in the fall or winter of 1965 as well as 
intermittently from 1970 to 1975.  The appellant was then 
informed that these records could be pertinent to his 
claim and that he should make efforts to obtain those 
records.  It was agreed that the record would be held open 
for an additional period of 60 days in order to afford the 
appellant sufficient time and opportunity to obtain these 
records.  The following month, additional medical records 
from two private physicians were received and subsequently 
associated with the appellant's claims file. 

The Board thus finds that further development of the 
record is not necessary and that further advisement under 
38 U.S.C. § 5103(a) is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on the VA with no benefit flowing to the veteran are to be 
avoided).  Disposition of the appellant's claims at the 
present time is appropriate.





II.  Service Connection for a Right Knee Disorder

A.  Factual Background

Service personnel records show that the appellant joined 
the Army National Guard in October 1969 as a trainee.  He 
was ordered to active duty 20 weeks later, and he served 
on active duty for training from February 1970 to June 
1970, at which time he was returned to his assigned 
National Guard unit. Thereafter, he had periods of annual 
active duty for training including a period from March 22, 
1973 to April 7, 1973, during which time he was stationed 
at Camp Lejeune, North Carolina.  In October 1975, he was 
honorably discharged from the National Guard.  A 
retirement credits record indicates that the appellant 
received active duty for training points for his periods 
of service.

An August 1969 medical examination report, prepared at the 
time of the appellant's enlistment in the United States 
Army National Guard, shows that the appellant's lower 
extremities were clinically evaluated as normal and no 
defects were noted with regard to the right knee.  
However, on the August 1969 Report of Medical History, the 
appellant indicated a history of a broken right knee and 
right foot, and he indicated treatment for those fractures 
at Gallatin Medical Group in Downey, California.  The 
report of a May 1970 examination, conducted at the time of 
the appellant's separation from his 1970 period of active 
duty for training, shows that the lower extremities were 
clinically evaluated as normal and no defects were noted 
with regard to the right knee.

The report of an October 1975 medical examination, 
conducted at the time of the appellant's separation from 
the reserves, shows that his lower extremities were 
clinically evaluated as normal and no defects were noted 
with regard to the right knee.  On an October 1975 Report 
of Medical History, the appellant indicated that he had a 
history of swollen or painful joints; bone, joint, or 
other deformity; broken bones; and a "trick" or locked 
knee.  Under Section 18, when asked "have you had, or have 
you been advised to have, any operations?" the appellant 
indicated that he had been advised to have a right knee 
operation by a doctor at Ft. McArthur after an injury at 
Camp Lejeune, Carolina, in 1973.  The examining physician 
provided a notation of "bone chips, right knee-traumatic 
arthritis?" on the medical history report.

A private medical record dated January 3, 1977 shows that 
the appellant twisted his right knee the day before by 
stepping in a chuckhole.  Complaints included severe pain 
in the medial knee area.  The appellant provided a history 
of casting of the right knee following an injury in 1965 
and a re-injury in 1973 at which time a bone chip was 
found.  Additional reports indicate that the appellant had 
a thirteen-year history of right knee problems.  A January 
1977 operative report shows that the appellant underwent 
arthroscopy and repair of the medial collateral ligament 
(MCL) in the right knee, as treatment for a torn medial 
collateral ligament and a partially torn anterior cruciate 
ligament (ACL).  The operative report indicates that the 
appellant had a long history of intermittent locking and 
giveway of the knee and that he recently had a twisting 
injury to the knee in which the kneecap was displaced.  A 
March 1978 clinic progress note reflects that the 
appellant was seen for follow up.  He reported having no 
trouble with his right knee; however, his left knee was 
bothering him.  It had collapsed 6 months earlier.  On 
examination the medial side of the right knee was stable 
with no joint line tenderness.

The appellant was also seen for complaints involving a 
left knee injury in June and August of 1978 by S.H., M.D., 
and J.B., II, M.D.  Although Drs. S.H. and J.B. noted the 
appellant's past medical history involving injuries to his 
right knee, no medical opinion was provided concerning the 
etiology or inservice aggravation involving the right 
knee.  The June 1978 report noted that the appellant's 
chief complaint concerned his left knee problem.  The 
appellant's history included right knee problems 
associated with intermittent locking and giving way.  
Episodes occurred in 1970, 1973, and January 2, 1977 at 
which time he stepped in a chuck hole and twisted his 
right knee.  Surgery followed shortly thereafter.  The 
report of the August 1978 examination also included the 
appellant's past medical history.  It was noted that in 
1965, while in school, he dislocated his right knee.  He 
also sustained a tear of the right knee ligament in 1977 
and required surgery.  Following a period of light work he 
returned to full time status.  The appellant denied any 
other injuries and made no reference to any right knee 
injury during a period of active duty for training.

The record includes a recent lay statement from the 
appellant's ex-wife, in which she recalled that the 
appellant was called to do his yearly two weeks of 
training in March 1973, somewhere in North or South 
Carolina. She remembered that he called her at the end of 
the training and told her that he had experienced a very 
bad two weeks, as he was caught in a hurricane out in the 
swamps, fell in a hole, and hurt his knee.  When he 
returned from training, the Army sent him to a hospital in 
San Pedro, at which time a bone chip was found in the 
knee.  Surgery was discussed but the appellant declined 
because he was afraid of military doctors.  The 
appellant's former wife also indicated that the appellant 
has had knee problems ever since.

The available evidence indicates the current manifestation 
of a right knee disorder. An August 1993 private medical 
record shows that the appellant complained of right medial 
knee pain and swelling during an examination.  It was 
noted that he gave a history of knee problems since 1965, 
and he recalled injuring his knee in various activities in 
high school including football and wrestling.  He also 
gave a history of repeated episodes of patellar 
dislocations and knee locking.  Impressions included 
status post ACL and MCL ligament injury and reconstruction 
and recent right knee inflammation.  On VA examination in 
October 1996, objective findings included moderate laxity 
of the anterior cruciate, medial, and lateral collateral 
ligaments.  X-rays revealed residuals of prior surgery 
with ossification of the MCL. The examiner provided a 
diagnosis of status post-operative right knee with 
ligament laxity.  Private medical records from W.H., M.D. 
show that the appellant underwent right knee surgery which 
included an arthroscopy, partial arthroscopic medial 
meniscectomy, chondroplasty of the intercondylar groove, 
and ACL reconstruction, right knee, with allograft in 
April 1997.  The appellant continued to treat with Dr. 
W.H. through March 1999.  In a March 1999 statement, Dr. 
W.H. indicated that the appellant underwent arthroscopy 
and ACL reconstruction of the right knee in 1977 as a 
result of an injury stemming from service when he stepped 
into a hole and twisted his knee.  The appellant underwent 
a second arthroscopy and ACL 


reconstruction with Dr. W.H. in April 1997 due to ongoing 
difficulty with his right knee.

In numerous statements on appeal, including testimony at 
personal hearings conducted in October 1997 and September 
2000, the appellant has advanced his contentions regarding 
his claimed right knee injury.  At his personal hearing in 
September 2000, the appellant testified that he initially 
experienced right knee problems in high school in 1965, 
when his knee hyperextended and popped out of joint.  At 
that time, his leg was casted from the hip to ankle for a 
period of eight weeks, and it was felt that he had a torn 
ligament or cartilage.

The appellant also testified that the pre-existing right 
knee disorder was a continuing problem during his active 
duty for training due to the rough terrain and the nature 
of his duties.  He stated that he initially noticed a 
slight dislocation of the right knee injury during boot 
camp in approximately February or March 1970.  According 
to the appellant, the next major event occurred in 1973 at 
Camp Lejeune, when he was participating in training in a 
swamp area.  The appellant indicated that he dislocated 
his right knee while he was carrying equipment.  As he was 
carrying the equipment, he stepped in a hole that he could 
not see because of water.  When he dislocated the right 
knee, it completely extended and came out of joint.

He reported follow-up treatment for this injury at a 
hospital facility at Ft. McArthur, in San Pedro, 
California, at which time he was seen by a physician who 
performed tests, including x-rays, on the knee.  According 
to the appellant, this doctor suggested experimental 
surgery and informed him of the presence of bone chips in 
the right knee.  The appellant has stated that he was 
advised not to have a surgery performed by military 
doctors and that a record of such a procedure could have a 
negative impact on future attempts to obtain employment in 
the area of law enforcement.  Thereafter, he experienced 
continuing problems with a "trick" knee, until he 
eventually underwent right knee surgery in January 1977.


B. Analysis

The appellant contends that service connection is 
warranted for his currently manifested right knee 
disorder.  He asserts that he sustained right knee 
injuries during active duty for training which served to 
aggravate a pre-existing right knee disorder.  Initially, 
the Board notes that a review of the claims file shows 
that the appellant did not have active service.  Rather, 
he had active duty for training. As the laws and 
regulations pertaining to service connection based on a 
period of active service differ from those pertaining to 
service connection based on a period of active duty for 
training, the Board has accordingly analyzed this claim in 
light of the particular regulatory framework that pertains 
to this special type of claim.  Although the record 
indicates that the appellant also had periods of inactive 
duty for training with the National Guard, he has not 
alleged any resulting disability pertaining to such 
service, and thus, his inactive duty for training is not 
addressed herein.

Under applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.1 (2002); see also 
Harris v. West, 13 Vet. App. 509 (2000).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991 & Supp. 2001).  Active duty for 
training includes periods of full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A.          § 101(22) (West 1991 & Supp. 2001).

In order to establish basic eligibility for veterans 
benefits based upon active duty for training, the 
appellant must first establish that he was disabled from a 
disease or injury incurred or aggravated in the line of 
duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 (1998) 
(en banc) (holding that, because VA was created for the 
benefit of veterans, a person seeking veterans' benefits 
must bear the initial burden of establishing his or her 
veteran status) (rev'd on other grounds, D'Amico v. West, 
12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  Additionally, until "veteran" 
status is established for a period of active duty for 
training or a period of inactive duty for training, the 
presumption of soundness and the presumption of 
aggravation are not for application.  See Laruan and 
Paulson, both supra.  Further, when there is an 
approximate balance of positive and negative evidence 
regarding any material issue, the benefit of the doubt is 
to be resolved in favor of the claimant.  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Once a claimant has carried his initial burden of 
establishing "veteran status," or that the person upon 
whose military service the claim is predicated has 
"veteran status," he or she is entitled to compensation 
for a disability resulting from personal injury suffered 
or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).

Veterans who served in the active military, naval, or air 
service shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 
1111, 1137 (West 1991 & Supp. 2001).

A pre-existing injury or disease will be considered to 
have been aggravated by service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1131, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.304, 3.306 (2002).  For 
wartime service, clear and convincing evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation in service where the pre-service disability 
underwent an increase in severity during service. 38 
C.F.R. § 3.306(b) (2000); see Akins v. Derwinski, 1 Vet. 
App. 228, 232 (1991) (in the case of aggravation, the 
government must point to a specific finding that the 
increase in disability was due to the natural progression 
of the disease).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of the evidence of record pertaining 
to the manifestations of the disability prior to, during, 
and subsequent to service.  38 C.F.R. § 3.306(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that temporary or intermittent 
flare-ups during service of a pre-existing injury or 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  The determination whether a pre-existing 
disability was aggravated by service is a question of 
fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994). 



1.  Active duty for training, February 1970 to June 1970

The appellant had his first period of active duty for 
training with the Army National Guard from February 1970 
to June 1970, during which time he participated in basic 
training.  As previously indicated, in order to be 
entitled to "veteran" status for this period of active 
duty for training, the appellant must show that he was 
disabled from a disease or injury incurred in or 
aggravated by such service.  If the claimant does not show 
that he had veteran status, he is not entitled to the 
application of the presumption of soundness or the 
presumption of aggravation.

Initially, the Board must address the fact that a pre- 
existing right knee disorder was not noted at the time of 
the appellant's induction into active service in February 
1970, as the record does not include an induction 
examination report dating to that time.  However, the 
record includes the report of an October 1969 examination 
that was conducted at the time of the appellant's 
enlistment in the National Guard.  The October 1969 report 
of medical history shows that the appellant gave a history 
of a broken right knee and ankle as well as pre-service 
medical treatment for those fractures by the Gallatin 
Medical Group in Downey, California.

The record also includes private medical records, dated in 
August 1993, which show that the appellant gave a history 
of right knee problems since 1965, when he injured his 
knee playing sports in high school.  In statements on 
appeal including sworn personal hearing testimony, the 
appellant has reported that he originally dislocated his 
right knee in high school, at which time treatment 
included eight months in a hip to ankle cast.  It is clear 
from a review of the record that the appellant had a right 
knee injury, which pre-existed the initial period of his 
active duty for training in February 1970.  The question 
then becomes whether the appellant was disabled from a 
disease or injury incurred in or aggravated by his period 
of active duty for training in 1970.  Having reviewed the 
record, the Board finds that the evidence does not suggest 
that the appellant's pre-existing right knee injury was 
aggravated during his initial four month period of active 
duty for training in 1970.

In this regard, service medical records are negative for 
treatment or diagnosis regarding a right knee injury 
during this period of active duty for training.  In 
addition, the record does not include lay statements from 
fellow servicemembers or others that might have had 
contemporaneous knowledge of the in-service right knee 
dislocation that the appellant has reported.  While the 
appellant has subsequently reported a right knee injury in 
1970, there is no corroborating medical or lay evidence to 
support the appellant's contentions that he sustained a 
right knee injury during his period of active duty for 
training.  Finally, on separation examination in May 1970, 
the lower extremities were clinically evaluated as normal 
and no defects were noted with regard to the right knee.

As an in-service right knee injury is not corroborated and 
the right knee was normal at the time of separation in May 
1970, the available evidence does not suggest that the 
pre- existing right knee disorder worsened in severity or 
that there was an increase in the right knee disorder 
during the period of active service from February 1970 to 
May 1970.  Therefore, the evidence does not warrant a 
finding that the appellant's pre-existing right knee 
disorder was aggravated by this initial period of active 
duty for training.  As such, the claim for service 
connection for a right knee disability, based on the 
period of active duty for training in 1970, is denied.

2.  Active duty for training, annual training in 1973

The appellant also contends that he suffered a second 
right knee injury during a two-week period of annual 
active duty for training at Camp Lejeune, North Carolina, 
in 1973.  Service personnel records verify that the 
appellant received active duty for training points for a 
period of service from March 22, 1973 to April 6, 1973, at 
Camp Lejeune, and thus, active duty for training in 1973 
is verified.  Again, as previously discussed, in order to 
be entitled to "veteran" status for a period of active 
duty for training, the appellant must show that he was 
disabled from a disease or injury incurred in or 
aggravated by such service.

A history of broken right knee and treatment therefor was 
indicated on the report of the October 1969 enlistment 
examination, which was conducted prior to the appellant's 
entry into National Guard service.  As discussed above, 
subsequent treatment records and testimony confirm his 
pre-service knee disorder.  Therefore, the Board must 
consider whether the pre- existing right knee disorder 
worsened in severity or if there was an increase in the 
pre-existing right knee disorder during the period of 
active duty for training in 1973.  The record includes a 
lay statement from the appellant's ex-wife, who indicated 
contemporaneous knowledge of a right knee injury during 
the period of annual two-week training in 1973, and she 
also corroborates the appellant's contention that he 
received subsequent treatment for that injury at a 
military hospital in California.  Furthermore, on an 
October 1975 Report of Medical History, completed at the 
time of his separation from National Guard service, the 
appellant gave a history of right knee injury at Camp 
Lejeune in 1973.  In subsequent statements to medical 
providers who evaluated and operated on the appellant's 
right knee in 1977, the appellant also gave a history of 
right knee injury in 1973.  In light of the corroborating 
evidence of a right knee injury from the appellant's ex-
wife, the statements by the appellant on the October 1975 
Report of Medical History, and the statements he made upon 
seeking medical treatment in 1977, the Board does not 
dispute the contention that the appellant sustained some 
type of right knee injury during a period of active duty 
for training in 1973.  However, the available evidence 
does not show that the appellant's right knee disorder 
increased in severity as a result of the 1973 incident and 
consequently a grant of service connection on that basis 
is not warranted.

Specifically, the record does not include medical evidence 
showing treatment for residuals of a right knee injury 
either during the actual two week period of annual active 
duty for training in 1973 or shortly thereafter.  
Following the appellant's release from active duty for 
training in 1973, there is no record of treatment for 
right knee problems until January 1977, a period of more 
than three years after the date of the appellant's claimed 
injury.  In particular, there is no record of treatment 
for a right knee problem either at Ft. McArthur, as the 
appellant has claimed, or by private physicians or 
treatment facilities during that three year period.  Thus, 
there is no record of medical treatment for right knee 
problems during the period immediately following the 
period of active duty for training in 1973, and such 
treatment would ordinarily be indicated if the pre-
existing right knee disorder had permanently worsened in 
severity or if there were an increase in disability during 
the period of active duty for training.  

In addition, although the appellant was discharged from 
the National Guard in 1975, he did not submit a claim for 
disability based on his period of National Guard service 
until 1996, or more than twenty years thereafter.  There 
is no objective evidence of an increase or worsening of 
the pre-existing right knee disorder during the period of 
active duty for training in 1973.  At the time that the 
appellant sought medical treatment for the right knee in 
January 1977, it was noted that the needed arthroscopy and 
repair of the MCL was precipitated by an injury one day 
prior to treatment, at which time the appellant had 
twisted his knee upon stepping in a chuckhole.  Treatment 
records at this time noted that the appellant had a long 
history of intermittent locking and giving way and that he 
had sustained a twisting injury in which he felt the knee 
go out of place.  He was considered to have a torn medial 
meniscus and was brought to surgery for operative repair.  
Thus, there is medical evidence which shows an increase in 
the right knee disorder immediately following his post 
service knee injury in 1977.  This incident and resultant 
increase is not objectively shown until well after the 
period of active duty for training in 1973 and more than a 
year following the appellant's discharge from the National 
Guard.

A February 1997 treatment record from Dr. W.H. indicates 
that the appellant reported a long history of knee 
difficulties including a non-industrial problem with the 
right knee as a result of injuries in the early 1970's and 
surgery in 1976 following a jogging fall.  In March 1999, 
Dr. W.H. opined that the appellant's 1977 arthroscopy and 
ACL reconstruction was necessitated by an injury stemming 
from service when he stepped into a hole.  Due to ongoing 
difficulty with his right knee locking and giving way, the 
appellant underwent another arthroscopy and ACL 
reconstruction with Dr. W.H. in 1997.  Again, while there 
is medical evidence confirming an increase in severity of 
the appellant's right knee disorder, the increase did not 
occur until well after the appellant's discharge from the 
National Guard.  Also, while Dr. W.H. attempts to link the 
worsening of the appellant's right knee to his period of 
service, Dr. W.H. based this opinion on a history reported 
by the appellant, as there are no treatment records 
documenting the appellant's treatment history and knee 
injury in 1973.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence.  Provided 
that it offers an adequate statement of reasons or bases, 
the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While Dr. 
W.H. has attempted to link the worsening of the 
appellant's right knee to his period of service based on a 
history reported by the appellant, the objective evidence 
simply does not support Dr. W.H.'s opinion.  In this 
regard, the Board notes that while the appellant reported 
a right knee injury in 1973 there is no objective medical 
evidence of a right knee injury in 1973.  When examined 
for separation from service in October 1975, the 
appellant's history of a knee injury in 1973 was noted, 
but his lower extremities were reported to be normal on 
clinical evaluation and right knee complaints were not 
again reported to be present until after service in 
January 1977 immediately following a right knee injury 
that required patellar repair.  The records of this 1977 
treatment note the appellant's history of earlier knee 
problems, but go on to describe the immediate twisting 
injury with displacement of the patella that required 
surgery.  Subsequent examination reports including a VA 
examination report dated in October 1986 note the 
residuals of this surgery without relating any increased 
right knee pathology to his claimed injury in 1973.  Thus 
the record reports a history of a pre-service right knee 
injury and a period of treatment in 1965.  The appellant's 
complaints of right knee problems during active duty for 
training in 1970 and 1973 are without any objective 
evidence of knee pathology with normal clinical 
evaluations on the separation examinations in 1970 and 
1975 and with a post service right knee injury in 1977 
which required immediate surgery.  

The Board finds the totality of the objective evidence of 
record to be more persuasive than the opinion of Dr. W.H., 
which appears to be largely based on the appellant's 
reported history and is unsupported by the objective 
evidence of record.  As such, the Board does not accept 
Dr. W.H.'s opinion as evidence of an aggravation or 
worsening of the appellant's pre-existing right knee 
disorder.

The appellant also contends that he was placed on light 
duty by the National Guard following the right knee injury 
at Camp Lejeune in 1973.  In addition, on separation from 
the National Guard in October 1975, he gave a history of a 
right knee injury in 1973 at Camp Lejeune and he reported 
that he had been told he needed a right knee operation and 
that there were bone chips in the right knee.  In the 
absence of corroborating documentation, however, the 
appellant's contentions regarding light duty and the fact 
that he was told he needed an operation do not constitute 
medical evidence that the pre-existing right knee disorder 
worsened in severity during a period of active duty for 
training.

The appellant has also argued that the examining 
physician's statements on the October 1975 Report of 
Medical History must have been based on his review of 
medical statements, and he has noted that the examiner 
made a finding of "traumatic arthritis--?"  However, it 
appears that the physicians' statements on the Report of 
Medical History were made only to clarify the medical 
history which was provided by the appellant.  Any 
objective indication of right knee traumatic arthritis 
would have been noted on the October 1975 examination 
report, which in fact shows that the lower extremities 
were clinically evaluated as normal with no right knee 
defects indicated.

The appellant contends that his pre-existing right knee 
disorder was permanently aggravated during his period of 
active duty for training in 1973, and the Board has found 
the appellant to be sincere in this belief.  However, as a 
layman the appellant is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Brewer v. West, 11 Vet. App. 228, 234 (1998);  
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
the appellant's contentions regarding the aggravation of 
his pre-existing right knee disorder do not constitute 
competent evidence thereof.

In conclusion, the Board notes that the appellant has 
alleged that records pertaining to treatment of a right 
knee injury in 1973 at a California hospital are missing, 
and he has suggested that it is unfair to ask him to 
produce records for which he is not the custodian.  The 
Board notes that medical records from the appellant's 
National Guard service, including separation and induction 
examinations, are associated with the record.  
Nevertheless, in cases where the appellant's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In light of the appellant's assertion 
that service medical records are missing, the Board has 
decided this claim in light of the heightened obligation 
warranted by the holding in O'Hare, supra.

In this regard, the Board also notes that during his 
September 2000 hearing, the appellant was notified of the 
necessity to submit additional private medical treatment 
records pertaining to his pre-service treatment for right 
knee problems, and he was provided with an additional 
opportunity to obtain and submit these records.  He was 
specifically notified that these records were especially 
important in light of the fact that the record does not 
include records pertaining to the claimed treatment for a 
right knee injury at a California hospital in 1973.  
However, the medical records submitted by the appellant 
pursuant to that hearing primarily pertained to a left 
knee injury.  The appellant's right knee was discussed in 
the history provided in those reports, but a right knee 
disability as the result of an injury during the 
appellant's period of active duty for training was not 
identified. 

In light of the foregoing, the Board finds that the record 
does not include competent evidence which shows that the 
appellant's pre-existing right knee disorder either 
increased or worsened in severity during his period of 
active duty for training in 1973.  Therefore, the Board 
has concluded that the evidence weighs against a finding 
that a pre-existing right knee disorder was aggravated by 
the 1973 period of active duty for training.  As such, the 
appellant has not achieved "veteran" status for the period 
of active duty for training in 1973 and he is not eligible 
to receive VA disability compensation based on that 
service.

The Board has carefully weighed the evidence which has 
been presented with regard to the appellant's claim of 
entitlement to service connection for a right knee 
disorder, with consideration of the fact that in light of 
the recently enacted provisions of the VCAA, a "claimant" 
is entitled to the benefit of the doubt where there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter. VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz, supra.  However, the 
Board finds that the preponderance of the evidence is 
against a claim for service connection for a right knee 
disorder based on aggravation of a pre-existing disorder 
during a period of active duty for training in 1970 and 
1973. As such, the benefit of the doubt doctrine is not 
applicable to this claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Accordingly, the claim for 
service connection for a right knee disorder is denied.

III.  Service Connection for a Skin Disorder

The appellant also claims entitlement to service 
connection for a skin disorder.  The RO denied this 
benefit in February 1997 on the basis that this claim was 
not well grounded. As previously discussed, during the 
pendency of this appeal, a bill was passed that eliminates 
the need for a claimant to submit a well-grounded claim 
and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  
The Board has concluded that the duty to assist has been 
met with regard to this claim and that further assistance 
is not necessary for an equitable adjudication of the 
claim.  Therefore, the Board will proceed with 
adjudication of this aspect of the appellant's appeal.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001), service connection may be granted for disability 
due to a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2002).  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1995) (absent "proof of a present disability there 
can be no valid claim").

The appellant has variously contended that he has various 
unspecified conditions and has more recently contended 
that he has a skin disorder, manifested by recurrent 
boils, sores, and a rash, which is related to his period 
of active duty for training in 1970 and specifically, to 
vaccinations and blood testing performed therein.  The 
appellant contends that he was hospitalized in service at 
Ft. Ord for complications resulting from vaccinations.  
However, the appellant's service medical records are 
negative for complaints of or a diagnosis of any type of 
skin disorder.  Service medical records reflect that the 
appellant received standard immunizations given to 
recruits at the time of his entry into service without 
noted complications.  The record of his vaccinations 
include entries dated from February to April 1970.  A May 
1970 Report of Medical History under section 20 shows that 
when the appellant was asked "have you ever had or have 
you now skin diseases," the appellant indicated 
affirmatively that he had experienced difficulty with skin 
diseases.  However, the appellant also indicated that he 
had not had difficulty with reactions to serum, drug or 
medicine.  A concurrent May 1970 Report of Medical 
Examination reflects a normal clinical evaluation of the 
skin and no complaints or diagnoses regarding a skin 
disorder were noted.  An October 1975 Report of Medical 
History completed at the time of the appellant's 
discharge, reflects that the appellant reported having had 
"skin diseases," under Section 11, but the clinical 
evaluation of the skin was again noted to be normal.

Post-service private treatment records reflect that the 
appellant was seen by G.V., M.D., M.P.H. in May 1993 for a 
pulmonary consultation. At that time, the appellant's skin 
was noted to be "warm and dry."

During the hearing held in September 2000, the appellant 
testified that he first began experiencing difficulty with 
a skin condition in the 1980's. He further stated that he 
did not experience any difficulty with a skin disorder 
during any period of active duty for training.  He 
testified that he was not "making a claim," but rather he 
was only attempting to get a copy of his service medical 
records. He testified that he had unsuccessfully attempted 
to obtain a copy of some of his service medical records.  
The appellant also testified that he currently has a rash 
accompanied by sores similar to boils that has not gone 
away for approximately twenty years.  The appellant stated 
that the skin disorder had its onset in approximately 1980 
and that he believes it is related to vaccinations and 
blood testing conducted during his basic training.  At the 
hearing he was advised that the record would be held open 
for 60 days and if he obtained any additional  records he 
could submit them for consideration.  As noted above, the 
additional 1978 treatment records received following the 
hearing primarily concerned his left knee.  The June 1978 
record also contained a note that system review was 
negative.  There was no reference to any skin disorders.

As indicated, in order to meet the requirements for an 
award of service connection under 38 U.S.C.A. §§ 1110, 
1131, the appellant must submit competent evidence 
establishing the existence of a current disability 
resulting from service.  See Gilipin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Brammer, supra; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this 
case, there is simply no evidence other than the 
appellant's own assertions establishing that the appellant 
has the claimed skin disorder.  Unfortunately, the 
appellant's assertions in this regard are insufficient to 
establish the existence of a current disability.  See 
Brewer and Espiritu, both supra.

Further, the appellant has asserted that his service 
medical records are incomplete and pursuant to the VCAA, 
the VA is generally required to assist a claimant in 
obtaining outstanding VA records.  However, the VCAA also 
provides that such assistance is not necessary if no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. § 5103.  
In this case, obtaining additional service medical records 
will not establish that the appellant has a currently 
diagnosed skin disorder.  Therefore, inasmuch as the 
appellant has failed to submit competent evidence 
establishing the existence of a current disability 
resulting from service, his claim of entitlement to 
service connection for a skin disorder must be denied.


ORDER

Entitlement to service connection for a right knee 
disorder is denied.

Entitlement to service connection for a skin disorder is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

